Citation Nr: 0838446	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and from September 1979 to November 1983.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned an initial disability rating of 10 percent.  

In April 2008, the Board remanded this issue for additional 
evidentiary development.  A review of the record shows that 
the remand instructions have been complied with.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The case has since been 
returned to the Board and is now ready for appellate review.

The veteran presented testimony relating to this claim before 
a Decision Review Officer (DRO) at the RO in October 2005.  A 
transcript of that hearing has been associated with the 
claims file.  

In August 2008, the veteran submitted a statement claiming 
service connection for a left knee condition.  That claim is 
not before the Board and is referred to the RO for 
appropriate action.  


FINDING OF FACT

Throughout the rating period, the veteran's service-connected 
PTSD has not been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of February 20, 2004, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Notice of 
Disagreement.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for a 
higher rating.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, he 
was assigned the date of the claim as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony on his claim.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Post-Traumatic Stress Disorder

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under DC 9411, a 10 percent rating 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying the rating criteria to the facts, as explained 
below, the evidence of record does not demonstrate the 
symptomatology required for an increased compensation under 
DC 9411 at any time during the appeal period.  More 
specifically, it is not shown that the evidence more closely 
approximates the criteria for the next higher rating.

Medical records show that it was determined in February 2003 
that the veteran had suffered two major strokes at some time 
in the past, at least one of which occurred in January 2003.  
During PTSD testing in February 2004, and at various points 
throughout his outpatient treatment records, medical 
providers noted that he experienced cognitive impairment that 
was likely due to his stroke.  

The veteran was first diagnosed as "likely" having PTSD at 
a VA medical facility in November 2003.  At that time he 
reported intrusive thoughts and nightmares about his service, 
emotional numbing and avoidance behaviors, and hyperarousal.  
The examiner noted that he seemed "mildly anxious," but the 
veteran denied depression or suicidal ideation.  The veteran 
completed psychological tests in December 2003, and his 
results were found to support moderate to severe combat-
related PTSD symptomatology with moderately impaired 
functioning.  

The veteran underwent a VA PTSD evaluation in September 2004.  
He reported that he did not get along well with people and 
that he had trouble sleeping, with nightmares occurring 2 to 
3 times per month.  He also reported that he could not 
control his emotions since his stroke.  He reported problems 
with memory and organization which he related to his stroke.  
The examiner noted that he was oriented, his speech patterns 
were good, and he had no delusions or hallucinations.  He 
stated that he had thoughts of suicide but no intentions or 
attempts.  The veteran reported no panic attacks.  He rated 
his depression as 7 on a scale of 10, and he stated that his 
sleep was adequate.  The examiner diagnosed PTSD and 
personality disorder and assessed the veteran's GAF at 65 to 
70.  


At a medication appointment in April 2005, the veteran 
reported that he was "doing good."  He was working as a 
truck driver and sleeping well, and he did not complain of 
nightmares.  His mood, speech, appearance, thought process, 
and judgment were normal.  The evidence shows that the 
veteran began attending a VA stress/anger management group in 
May 2005. 

A VA treatment record dated in July 2005 shows that the 
veteran was brought into the emergency room by a police 
escort and reported that he was suicidal.  One week later he 
was transferred and admitted to a VA nursing home.  In August 
2005, the veteran was found to be alert and oriented.  His 
mood was essentially neutral, but he reported subjective 
depression.  He denied hallucinatory experiences, and there 
was no evidence of delusional thinking.  The veteran 
underwent a series of psychological and cognitive tests in 
that month.  The examiner who determined that the veteran's 
results indicated significant cortical impairment affecting 
abilities mediated by both hemispheres of the brain.  He 
diagnosed the veteran's condition as vascular dementia.  

A VA treatment record dated in September 2005 indicates that 
the veteran's nightmares had resolved.  He reported that he 
was "getting along with everybody."  The examiner stated 
that the primary diagnosis was vascular dementia, with 
depressed mood and behavioral disturbances, although the 
veteran was trying to get into a PTSD program.  

At a January 2006 VA outpatient examination, the veteran 
reported that his depression had improved and he was 
oversleeping.  The examiner stated that the veteran is 
unemployable and that his strokes appeared to have 
exacerbated the PTSD symptoms.  

The veteran began attending a VA therapy group in September 
2006.  In December 2006, he reported that he had stopped 
taking his medication because of the side effects, and his 
depression symptoms were returning.  He stated that he slept 
well except for experiencing one nightmare per week.  His 
concentration was poor and he had no intrusive thoughts.  The 
veteran attended a depression education group in February 
2007.  At a March 2007 outpatient appointment, he reported 
that he was less emotional and his sleep and energy were 
good.  His concentration was poor, and he was having no 
nightmares but he had no hallucinations. 

The veteran underwent a VA PTSD examination in April 2004.  
He reported having nightmares about two times per week.  The 
examiner determined that he had no obsessive behavior, panic 
attacks, suicidal or homicidal thoughts, or hallucinations.  
Although the veteran reported difficulty with memory and 
concentration, the examiner found these to be within normal 
limits.  The examiner concluded that the veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  He attributed 
the veteran's depressed mood and anhedonia to Major 
Depressive Disorder (MDD) and assessed his GAF as 61.  

Pursuant to the Board's remand, the veteran underwent another 
VA PTSD evaluation in June 2008.  The veteran reported 
experiencing panic attacks in crowds.  He stated that he had 
nightmares "a couple of times per month" with occasional 
difficulty sleeping.  He did not report recurrent or 
intrusive thoughts, avoidance behavior, suicidal ideation, 
depression, or irritability.  The veteran reported he had 
been told that he had impaired impulse control, the examiner 
found no evidence of this.  The examiner stated that the 
veteran had significant memory loss and was unable to work 
because of his stroke.  The examiner noted that, other than 
occasional nightmares, the veteran had no PTSD symptoms.  She 
diagnosed panic disorder with agoraphobia and cognitive 
disorder secondary to stroke.  She assessed the veteran's GAF 
as 56 and stated that 30 percent of this impairment is due to 
cognitive disorder from the stroke.  She opined that the 
remainder of the veteran's impairment is due to panic 
disorder, which is unrelated to either stroke or PTSD.  As to 
the effects of PTSD on the veteran's occupational and social 
functioning, the examiner noted that the question was not 
applicable "because there is no diagnosis of PTSD."

It is the Board's opinion that the veteran's PTSD symptoms do 
not warrant a rating greater than 10 percent.  Although he 
has reported memory loss, poor concentration, depression, and 
panic attacks, medical examiners have found that these 
symptoms are either not present at all or are attributable to 
other nonservice-connected conditions, including MDD, 
agoraphobia, and stroke.  His GAF score has consistently been 
60 or higher, which indicates that his condition requires 
little if any treatment, except in June 2008, when it was 56.  
The examiner who assessed this score, however, opined that 
none of this impairment is related to PTSD symptoms.  The 
only symptom which has consistently been related to PTSD is 
nightmares, which were reported to occur no more than twice 
per week and do not impair the veteran's sleep. 

Although the veteran became unemployed after filing his 
claim, he has described his unemployment as variously due to 
failing a company physical, having a vehicle accident, 
quitting so that he could attend medical appointments, and 
cognitive impairment due to his stroke.  Neither the veteran 
nor any of his medical providers has attributed his 
unemployment to PTSD.  In fact, the most recent VA 
examination included the examiner's opinion that the veteran 
did not have a diagnosis of PTSD, and thus that condition had 
no effect on his occupational functioning.  Consideration of 
an extraschedular rating under 38 C.F.R. § 3.321 is not 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).  
This level of impairment is contemplated by the current 10 
percent evaluation.  

In summary, the Board finds that the weight of the evidence 
is against an increased rating as the veteran's PTSD symptoms 
do not approximate the criteria for a disability rating in 
excess of the currently assigned 10 percent.  The benefit 
sought on appeal is denied.


ORDER

An initial evaluation in excess of 10 percent for PTSD is 
denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


